DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 8, 10, 12-14, 17, 21, 23, 24, 27, 29, and 32 are objected to because of the following informalities: 
Claim 1 should be amended as follows:
1. (Currently Amended) A system for characterizing at least a part of a material comprising: 
a source device for providing incident X-rays configured to irradiate at least a part of the material; 
one or more detector circuits adapted to detect radiation emanating from within or passing through the material as a result of [[the]] an irradiation by the incident X-rays 
one or more digital processors configured to process the detection signal to form a detector energy spectrum, 
wherein the one or more detector circuits and the one or more digital processors are configured to characterize at least the part of the material by performing energy-resolved photon-counting X-ray transmission spectroscopy analysis calculated using the detector energy spectrum, the energy-resolved -counting X-ray transmission spectroscopy analysis comprising measuring an effective atomic number Z based on the screening detector energy spectra in a comparison with calibration measurements made during a calibration, and 
wherein the calibration comprises taking measurements obtained from irradiations of varying-thickness samples of different calibration materials of known atomic number Z, so as to generate calibration detector energy spectra I(Z, x, B) as a function of Z, a calibration material thickness x, and histogram bins B, without an absolute energy calibration of the histogram bins B.
Appropriate correction is required.
Claims 2 and 10 are objected to because of the following informalities: 
Claim 2 should be amended as follows:
2. (Currently Amended) The system of claim 1, further comprising:
a material handling system comprising at [[the]] an irradiation location a conveyor, a bench, a moving floor, a bucket elevator, or a pipe adapted to translate or transport the material,
wherein the material, the source device for providing incident X-rays, and the one or more detector circuits the part of the material at [[an]] the irradiation location while the material is travelling on, in, through, or along the material handling system.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Currently Amended) The system of claim 2, further comprising:
a first chassis;
a second chassis; and
one or more modular enclosures,
wherein the source device for providing incident X-rays and the one or more detectors are positioned on [[a]] the first chassis, the first chassis engaging with [[a]] the second chassis through vibration damping, the second chassis being attached to the material handling system, and 
wherein the source device for providing incident X-rays and the one or more detectors are disposed within the one or more modular enclosures adapted for removal and replacement from the first chassis.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Currently Amended) The system of claim 1, wherein the source device for providing incident X-rays and the one or more detector circuits .
Appropriate correction is required.
Claims 12-14 and 17 are objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Currently Amended) The system of claim 1, wherein: 
the one or more detector circuits X-rays circuit of the one or more detector circuits being configured to produce an electrical pulse caused by the detected packets having a characteristic size or shape dependent on an energy of the packets;
the one or more digital processors circuit of the energy the part of the material based on the detector energy spectrum .
Appropriate correction is required.
Claims 13, 14, and 17 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Currently Amended) The system of claim 12, wherein each packet of emitted radiation is a photon, and the one or more detector circuits comprise one or more scintillation detectors, each scintillation detector of the one or more scintillation detectors comprises a scintillation material adapted to produce electromagnetic radiation by scintillation-3-Application No.: 16/305,803Filing Date:November 29, 2018 from [[the]] photons and a pulse-producing element adapted to produce [[the]] an electrical pulse from the electromagnetic radiation.

Claims 14 and 17 are objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Currently Amended) The system of claim 13, wherein the pulse-producing element comprises a photon-sensitive material, and the one or more scintillation detectors [[are]] comprise a plurality of scintillation detectors arranged side-by-side in one or more detector arrays of individual scintillator elements of the scintillation material, each covered with a reflective material around sides thereof and disposed adjacent and optically coupled to the photon-sensitive material.
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: 
Claim 17 should be amended as follows:
17. (Currently Amended) The system of claim [[14]] 14, wherein each individual scintillator element of the presents a cross-sectional area to the emitted radiation of greater than 1 square millimeter or each individual scintillator element of the comprises lutetium-yttrium oxyorthosilicate (LYSO).
Appropriate correction is required.  See paragraph [0083].
Claims 21 and 23 are objected to because of the following informalities:  
Claim 21 should be amended as follows:
are further configured to compute an effective atomic number Z for each of at least some of the one or more detector circuits 
determining a predicted energy spectrum for a material with an effective atomic number Z having regard to an estimated material thickness deduced from the detector energy spectrum and reference mass attenuation data for the effective atomic number Z; and 
comparing the predicted energy spectrum with the detector energy spectrum; or 
determining a predicted energy spectrum for a material with an effective atomic number Z having regard to a calibration table formed by measuring one or more materials of known composition; and 
comparing the predicted energy spectrum with the detector energy spectrum.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities: 
Claim 23 should be amended as follows:
23. (Currently Amended) The system of claim 21, wherein the one or more digital processors [[is]] are further configured to perform [[the]] a step of comparing by computing a cost function dependent on a difference between the detector energy spectrum and the predicted energy spectrum for a material with an effective atomic number Z.
Appropriate correction is required.
Claim 24 is objected to because of the following informalities: 
Claim 24 should be amended as follows:
circuit of the one or more detector circuits individually to provide consistency of energy determination among the one or more detector circuits, and the one or more digital processors is further configured to calculate the detector energy spectrum for each detector circuit of the one or more detector circuits taking into an account the gain calibration, wherein a count-rate dependent calibration is performed comprising an adaptation of the detector energy spectrum -rate dependent shift, or wherein a system-parameter dependent calibration is performed on the detector energy spectrum an adaptation for time, temperature, or other system parameters.
Appropriate correction is required.
Claims 27 and 29 are objected to because of the following informalities: 
Claim 27 should be amended as follows:
27. (Currently Amended) The system of claim 1, wherein the one or more digital processors is further configured to reduce a communication bandwidth or memory use associated with processing or storage of the detector energy spectrum spectrum a reduced transformed detector energy spectrum, and by applying an inverse Fast Fourier transform on the reduced transformed detector energy spectrum a reconstructed detector energy spectrum .
Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  

32. (Currently Amended) The system of claim 1, wherein the one or more digital processors is further configured to perform one or more of tiling, clustering, an edge detection, or a moving average based on the effective atomic number Z the one or more detector circuits .
Appropriate correction is required.
Claims 38, 39, 45, 49, and 50 are objected to because of the following informalities: 
Claim 38 should be amended as follows:
38. (Currently Amended) A method of characterizing at least a part of a material, the method comprising the steps of: 
irradiating at least a part of the material with incident X-rays from an X-ray source device; 
detecting radiation emanating from within or passing through the material as a result of [[the]] an irradiation by the incident X-rays;
producing a detection signal;
processing the detection signal to form a detector energy spectrum; and 
characterizing at least the part of the material by performing energy-resolved photon-counting X-ray transmission spectroscopy analysis calculated using the detector energy spectrum, the energy-resolved photon-counting X-ray transmission spectroscopy analysis comprising measuring an effective atomic number Z based on the screening detector energy spectra in a comparison with calibration measurements made during a calibration, and 
irradiations of varying-thickness samples of different calibration materials of known atomic number Z, so as to generate calibration detector energy spectra I(Z, x, B) as a function of Z, a calibration material thickness x, and histogram bins B, without an absolute energy calibration of the histogram bins B.
Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  
Claim 39 should be amended as follows:
39. (Currently Amended) The method of claim 38, further comprising the step of: 
irradiating at least the part of the material while the material is travelling on, in, through, or along a material handling system comprising at [[the]] an irradiation location a conveyor, a bench, a moving floor, a bucket elevator, or a pipe adapted to translate or transport the material.
Appropriate correction is required.
Claim 45 is objected to because of the following informalities: 
Claim 45 should be amended as follows:
45. (Currently Amended) The method of claim 38, further comprising the step of:
irradiating at least the part of the material while the material is falling.
Appropriate correction is required.
Claims 49 and 50 are objected to because of the following informalities: 
Claim 49 should be amended as follows:
49. (Currently Amended) The method of claim 38, further comprising the steps of: 
X-rays:
producing an electrical pulse having a characteristic size or shape dependent on an energy of the packets; 
processing each electrical pulse to determine the characteristic size or shape and to thereby accumulate a detector energy spectrum for each detector of the energy of the packets detected; [[and,]] and 
characterizing at least the part of the material based on the spectrum .
Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  
Claim 50 should be amended as follows:
50. (Currently Amended) The method of claim 49, wherein each packet of emitted radiation is a photon, and the method further comprises the step of:
detecting [[said]] photons using one or more scintillation detectors,
wherein each scintillation detector of the one or more scintillation detectors comprises: 
a scintillation material adapted to produce electromagnetic radiation by scintillation from the photons; and 
a pulse-producing element adapted to produce the electrical pulse from the electromagnetic radiation.
Appropriate correction is required.
Claim 74 is objected to because of the following informalities:  

74. (Currently Amended) A system for characterizing at least a part of a material comprising: 
means for generating incident X-rays configured to irradiate at least a part of the material; 
one or more means for detecting radiation emanating from within or passing through the material as a result of [[the]] an irradiation by the incident X-rays and thereby produce a detection signal; and -7-Application No.: 16/305,803 Filing Date:November 29, 2018 
one or more means for processing the detection signal to form a detector energy spectrum, 
wherein the one or more for detecting radiation and the one or more processing means for processing the detection signal are configured to characterize at least the part of the material by performing energy-resolved photon-counting X-ray transmission spectroscopy analysis calculated using the detector energy spectrum, the energy-resolved photon-counting X-ray transmission spectroscopy analysis comprising measuring an effective atomic number Z based on the screening detector energy spectra in a comparison with calibration measurements made during a calibration, and 
wherein the calibration comprises taking measurements obtained from irradiations of varying-thickness samples of different calibration materials of known atomic number Z, so as to generate calibration detector energy spectra I(Z, x, B) as a function of Z, a calibration material thickness x, and an absolute energy calibration of the histogram bins B.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 10, 12-14, 17, 21, 23, 24, 27, 29, 32, 38, 39, 45, 49, 50, and 74 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “the one or more detector circuits and the one or more digital processors are configured to … measuring an effective atomic number Z based on the screening detector energy spectra” in lines 10-16.  Claim 38 recites a step of “characterizing … measuring an effective atomic number Z based on the screening detector energy spectra” in lines 9-14.  Claim 74 recites a limitation “the one or more means for detecting radiation and the one or more means 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 10, 12-14, 17, 21, 23, 24, 27, 29, 32, 38, 39, 45, 49, 50, and 74 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the irradiation” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the incident radiation” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “incident X-rays” in line 3.

Claim 2 recites a limitation “the one or more detectors” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “one or more detector circuits” in line 5.
Claim 2 recites a passive limitation “a material handling system comprising at the irradiation location a conveyor, a bench, a moving floor, a bucket elevator, or a pipe adapted to translate or transport the material” in lines 4-5, which renders the claim indefinite.  It is unclear whether or not the system further comprises a material handling system.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 10 recites a passive limitation “a first chassis” in line 2, which renders the claim indefinite.  It is unclear whether or not the system further comprises a first chassis.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 10 recites a passive limitation “a second chassis” in line 3, which renders the claim indefinite.  It is unclear whether or not the system further comprises a second chassis.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 10 recites a passive limitation “one or more modular enclosures” in line 5, which renders the claim indefinite.  It is unclear whether or not the system further comprises one or more modular enclosures.  See transitional phrases in MPEP § 2111.03 for more information.
Claim 8 recites a limitation “the one or more detectors” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “one or more detector circuits” in line 5.

Claim 12 recites a limitation “the irradiation” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a limitation “the incident radiation” in lines 3-4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “incident X-rays” in line 3.
Claim 12 recites a limitation “the energies of the packets” in line 9, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 12 recites a limitation “an energy of the packets” in lines 5-6.
Claim 12 recites a limitation “the detector energy spectra” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a detector energy spectrum” in lines 8-9.
Claim 13 recites a limitation “the one or more detectors” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “one or more detector circuits” in line 5.
Claim 14 recites a limitation “each covered with reflective material” in line 4, which renders the claim indefinite.  It is unclear which element is covered with a reflective material.
Claim 21 recites a limitation “the detectors” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “one or more detector circuits” in line 5.


Claim 24 recites a functional limitation “a gain calibration is performed on each detector individually to provide consistency of energy determination among the detectors” in lines 1-3, which renders the claim indefinite because the boundaries of the functional language are unclear.
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function. It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description. When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
i.e., a source device, one or more detector circuits, and one or more digital processors, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP § 2173.05(g) for more information.
The limitation is unclear because it merely states a function (a gain calibration is performed on each detector individually to provide consistency of energy determination among the detectors) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., a source device, one or more detector circuits, and one or more digital processors, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner.
Claim 24 recites a functional limitation “a count rate dependent calibration is performed comprising adaptation of the detector energy spectra for a count rate dependent shift, or wherein a system parameter dependent calibration is performed on the detector energy spectra comprising adaptation for time, temperature or other system parameters” in lines 4-8, which renders the claim indefinite because the boundaries of the functional language are unclear.
The limitation is unclear because it merely states a function (a count rate dependent calibration is performed comprising adaptation of the detector energy spectra for a count rate dependent shift, or wherein a system parameter dependent calibration is performed on the detector energy spectra comprising adaptation for time, temperature or other system parameters) without providing any indication about how the function is performed. The recited function does not follow i.e., a source device, one or more detector circuits, and one or more digital processors, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner.
Claim 24 recites a limitation “the detector energy spectra” in lines 5 and 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a detector energy spectrum” in lines 8-9.
Claim 27 recites a limitation “the detector energy spectra” in lines 3 and 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “a detector energy spectrum” in lines 8-9.
Claim 32 recites a limitation “the effective atomic numbers” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “an effective atomic number Z” in line 14.
Claim 32 recites a limitation “the plurality of detectors” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “one or more detector circuits” in line 5.

Claim 38 recites a limitation “the irradiation” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 38 recites a limitation “the screening detector energy spectra” in lines 12-13, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 49 recites a limitation “the incident radiation” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 38 recites a limitation “incident X-rays” in line 3.

Claim 49 recites a limitation “the energies of the packets” in lines 7-8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 49 recites a limitation “an energy of the packets” in lines 4-5.
Claim 49 recites a limitation “the one or more detector energy spectra” in lines 9-10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 49 recites a limitation “a detector energy spectrum” in line 7.

Claim 74 recites a limitation “the irradiation” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 74 recites a limitation “the incident radiation” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 74 recites a limitation “incident X-rays” in line 3.
Claim 74 recites a limitation “the one or more detecting means” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 74 recites a limitation “one or more means for detecting radiation” in line 5.
Claim 74 recites a limitation “the one or more processing means” in line 10, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 74 recites a limitation “one or more means for processing the detection signal” in line 8.
Claim 74 recites a limitation “the screening detector energy spectra” in lines 14-15, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Response to Amendment
Applicant’s amendments filed 05 March 2021 with respect to claims 1, 2, 8, 10, 12, 21, 23, 27, 29, 32, 38, 39, 45, 49, and 74 have been fully considered.  The rejection of claims 1, 2, 8, 10, 12, 21, 23, 27, 29, 32, 38, 39, 45, 49, and 74 under 35 U.S.C. 103 as being unpatentable over Sommer Jr. et al. (U. S. Pub. No. 2014/0077007 A1) in view of Chazal (U. S. Pub. No. 2016/0290846 A1)  has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Brambilla et al. (U. S. Patent No. 10,969,220 B2) disclosed characterizing a sample by a material-basis decomposition.
Huang et al. (U. S. Patent No. 10,859,515 B2) disclosed a method and a system for a spectral characterization in a computed-tomography X-ray microscopy system.
Paulus (U. S. Patent No. 10,564,113 B2) disclosed a material identification method.
Scoullar et al. (U. S. Patent No. 10,545,257 B2) disclosed a device and a method for a characterization of a material.
Deych et al. (U. S. Patent No. 10,539,687 B2) disclosed an indirect-conversion detector array.
Arodzero et al. (U. S. Patent No. 10,459,111 B2) disclosed a system and a method fore adaptive X-ray cargo inspection.
Moriyasu et al
Scoullar et al. (U. S. Patent No. 10,416,342 B2) disclosed a device and a method for a characterization of a material.
Li et al. (U. S. Patent No. 10,401,306 B2) disclosed a combined image generation of an article under examination and image of a test item.
Cao et al. (U. S. Patent No. 10,359,375 B2) disclosed a photon-counting radiation imaging system, a method, and a device thereof.
Kato et al. (U. S. Patent No. 10,338,012 B2) disclosed an X-ray computed-tomography (CT) apparatus comprising a photon-counting detector.
Li et al. (U. S. Patent No. 10,302,578 B2) disclosed a method for performing a material decomposition using a dual-energy X-ray CT apparatus.
Takayama et al. (U. S. Patent No. 10,217,246 B2) disclosed an X-ray computed-tomography apparatus and a control method.
Harding (U. S. Patent No. 10,215,879 B2) disclosed a system for detecting counterfeit goods and a method of operating a system.
Kato et al. (U. S. Patent No. 10,197,511 B2) disclosed an X-ray CT apparatus comprising an X-ray detector with a variable layer.
Chazal et al. (U. S. Patent No. 10,126,154 B2) disclosed a spectral analysis with a spectrum deconvolution.
Nitta et al. (U. S. Patent No. 10,074,197 B2) disclosed an X-ray computed-tomography apparatus, an image-processing apparatus, and an image-processing method.
Cho (U. S. Patent No. 9,986,957 B2) disclosed a computed-tomography apparatus comprising a radiation detector.
Manton et al. (U. S. Patent No. 9,922,003 B2) disclosed a method and an apparatus for identifying pulses in output data of a detector.
Abraham et al. (U. S. Patent No. 9,846,244 B2) disclosed a photon-count correction.
Tamura et al. (U. S. Patent No. 9,841,389 B2) disclosed a photon-counting X-ray computed-tomography apparatus and a method.
Pelc (U. S. Patent No. 9,488,739 B2) disclosed a spectral imaging system and a method.
Bamber et al. (U. S. Patent No. 9,316,537 B2) disclosed sorting materials using a pattern recognition.
Leng et al. (U. S. Patent No. 9,208,585 B2) disclosed a system and a method for improved energy series of images using multi-energy CT.
Bamber et al. (U. S. Patent No. 8,958,905 B2) disclosed extracting mined ore, minerals, or other materials using sensor-based sorting.
Subramanian et al. (U. S. Patent No. 8,958,524 B2) disclosed a correction of projection data in a radiation system.
Alvarez (U. S. Patent No. 8,929,508 B1) disclosed an energy-selective X-ray system with low noise.
Kim et al. (U. S. Patent No. 8,907,290 B2) disclosed methods and systems for a calibration of gains of gamma-ray detectors.
Arodzero et al
Greenberg et al. (U. S. Patent No. 8,422,636 B2) disclosed a calibration of a threshold in a photon-counting and energy-discriminating detector.
Roessl et al. (U. S. Patent No. 8,213,566 B2) disclosed k-edge imaging.
Kravis et al. (U. S. Patent No. 7,965,816 B2) disclosed a scanning X-ray inspection system using scintillation detection with simultaneous counting and integrating modes.
Hurd et al. (U. S. Patent No. 7,769,132 B1) disclosed a material analysis based on imaging effective atomic numbers.
Tümer et al. (U. S. Patent No. 7,634,061 B1) disclosed a high-resolution imaging system.
Sommer et al. (U. S. Patent No. 7,099,433 B2) disclosed a method and an apparatus for sorting materials according to a relative composition.
Du et al. (U. S. Patent No. 6,987,833 B2) disclosed methods and an apparatus for an identification and imaging of specific materials.
Grodzins et al. (U. S. Patent No. 6,442,233 B1) disclosed a coherent X-ray scattering inspection system comprising side-scattered and energy-resolved detectors.
Tümer (U. S. Patent No. 5,943,388 A) disclosed a radiation detector and a non-destructive inspection.
Krug et al. (U. S. Patent No. 5,600,700 A) disclosed detecting explosives or other contraband by employing transmitted and scattered X-rays.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884